Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In view of the Appeal Brief filed on 12/16/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below. Claims 1-16 are currently pending and have been considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Therefore these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See for example the applicant’s specification at paragraph [0031], which states, “Virtual value item manager 14 may include an integration connection engine 44 configured to communicatively link virtual value item manager 14 with goods and services system 16”. See also paragraphs [0017, 0018, FIG. 1], paragraph [0018] states, “Promotional campaign engine 10 is configured to manage a promotional campaign. Furthermore, promotional campaign engine 10 may be executed on at least one server 26“. See also FIG. 1 – server, processor, promotional campaign engine, virtual value system, POS, etc.).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abifaker (US 2009/0192928), in view of Sundaresan et al. (US 20100005424). 
Claim 1: 
Abifaker discloses 
a promotional system for generating a virtual value item for a promotional campaign, the promotional system comprising: a virtual value1 system comprising: 
an interface with a provider of goods or services 
(see [0077], website);  
communicate with the provider of goods or services to transact redemption of the at least one virtual value item for an associated good or service 
(see  [0077]..” For example, when a recipient wants to redeem credit for a wireless gift card [virtual value], they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both)“).


a promotional campaign engine communicatively linked to the virtual value system, the promotional campaign engine including: a campaign set-up module configured to generate a campaign rule set defining one or more parameters of the promotional campaign 

initiate sending the virtual value item to a mobile computing device of a participant 
(see [0036], the merchant web site 102 may contact the wireless gift card server 106 through the internet access 116 to cause a wireless gift card to be generated at the wireless gift card server 106, which may send a wireless gift card as a message through the SMS (Short Message Service)/MMS (Multimedia Messaging Service) network 118 to the mobile device 120).
the mobile computing device is selected from a plurality of mobile computing devices based on the campaign rule set 
(see [0081], Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, balance enquiries, a threshold number of recipients, other properties, or a combination of properties.  For example, a rule may be generated for an upcoming concert associated with a brand of a merchant, where all wireless gift cards for that merchant to be sent to recipients in area codes near the concert may include a particular theme.  As another example, as part of a rule of a merchant a first thousand recipients of a wireless gift card may receive a wireless gift card including a ten percent discount coupon).
Abifaker does not disclose
a virtual value item manager configured to generate at least one virtual value item associated with goods or services 
a requesting module in selective communication with the campaign set-up module, the requesting module configured to: generate and send at least one virtual value item request to the virtual value system, each virtual value item request including code executable to request generation of a virtual value item, 
request generation of at least one associative virtual value item profile identifying the specific virtual value item in the virtual value system, 
Sundaresan teaches
a virtual value item manager configured to generate at least one virtual value item associated with goods or services 
(see Sundaresan virtual value: awards, prizes, rewards etc. via.[0144] and FIGS. 13,14 Special promotions may be incorporated in the games, providing players with much more incentive to play them; players could be given special recognition on eBay, perhaps through various achievements or awards displayed in their user profiles on the website. More tangible rewards could be offered as well, such as giveaways and prizes for high-scoring players).

    PNG
    media_image1.png
    689
    461
    media_image1.png
    Greyscale


(see Sundaresan which discusses code being used in the game to generate virtual value [points] via..[0095] These variables let our system know that the game has ended and that players X and Y have scored a total of Z points. To obtain this information from the URL, the PHP on the server uses the $_GET associative array. The example code segment illustrated in FIG. 8 shows a simple check on what the game state is and then puts the variables from the "$_GET" array)  
request generation of at least one associative virtual value item profile identifying the specific virtual value item in the virtual value system, 
Therefore, from the teaching of Sundaresan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the virtual value item of Abifaker to include the generation of virtual value as taught by Sundaresan in order to generate virtual value items based on user activities.
Claim 2: 
 Abifaker discloses 
the promotional campaign engine is configured to receive a plurality of campaign entries for the promotional campaign from the plurality of mobile computing devices and where the promotional campaign engine further includes a selection module configured to select a set of mobile computing devices to which virtual value items are sent, wherein each mobile computing device included in the set of mobile computing devices is associated with a virtual value item request sent to the virtual value system 

Claim 3: 
 Abifaker discloses 
the virtual value system includes a goods and services system configured to manage virtual value transactions and a virtual value item manager communicatively linked to the goods and services system and configured to generate at least one associative virtual value item profile and the virtual value item and send the virtual value item to the mobile computing device 
(see  [0077]..” For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both (see  [0018] The wireless gift cards may be integrated with social networking services, loyalty-based services, or both.  The integration of the services may provide an opportunity for members of social networking services to associate themselves with wireless gift cards and may provide an opportunity users of social networking services to learn more about the gift cards from profiles of users and purchase wireless gift cards in which they know a member will be interested).
Claim 4: 
 Abifaker discloses 
the virtual value item retains stored value and is configured to be utilized in a virtual value transaction through a goods and services system 
(see  [0077].. For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both).
Claim 5: 
 Abifaker discloses 
the goods and services system is configured to implement a virtual value transaction, the virtual value transaction including an electronic transaction in which stored value is reduced from the virtual value item in exchange for at least one of a good and a service 
(see  [0077]..For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both).
Claim 6: 
 Abifaker discloses 
the campaign rule set includes one or more of the following parameters: a quantity of selected virtual value item recipients, a number of entries per participant, a quantity of virtual value items distributed, a type of virtual value items distributed, a total stored 
value of the virtual value item, a location for redemption of the virtual value item, a time for redemption of the virtual value item, and a length of the promotional campaign 
(see [0081] .. Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, and balance enquiries, a threshold number of recipients, other properties, or a combination of properties.  For example, a rule may be generated for an upcoming concert associated with a brand of a merchant, where all wireless gift cards for that merchant to be sent to recipients in area codes near the concert may include a particular theme.  As another example, as part of a rule of a merchant a first thousand recipients of a wireless gift card may receive a wireless gift card including a ten percent discount coupon)
Claim 7: 
 Abifaker discloses 
the virtual value item is sent to the mobile computing device programmatically in response to receipt of an entry from the mobile computing device based on the campaign rule set 

Claim 8: 
 Abifaker discloses 
the promotional campaign engine further comprises a tracking module configured to track programmatic actions performed by the promotional campaign engine
(See [0080] a history of customer trends that spans multiple wireless gift cards may be monitored and analyzed.  For example, after a series of seven purchases across three wireless gift cards where a recipient of the wireless gift cards purchases a latte at a coffee shop between eight and eight thirty in the morning, a merchant may have a trend automatically detected and a promotion or other message may be tied to the trend where, as examples, a user may receive a discount at seven thirty in the morning good towards a latte or a merchant may send a message in response to a balance inquiry that indicates the recipient has sufficient balance for two more lattes“).
Claim 9:
 Abifaker discloses 
the parameters are configured to be dynamically adjusted during implementation of the promotional campaign 
(See [0080], a history of customer trends that spans multiple wireless gift cards may be monitored and analyzed.  For example, after a series of seven purchases across three wireless gift cards where a recipient of the wireless gift cards purchases a latte at a coffee shop between eight and eight thirty in the morning, a merchant may have a trend automatically detected and a promotion or other message may be tied to the trend where, as examples, a user may receive a discount at seven thirty in the morning good towards a latte or a merchant may send a message in response to a balance inquiry that indicates the recipient has sufficient balance for two more lattes“ – [The adjustments are made based on the trends]).

Claim 10: 
 Abifaker discloses 
A method for managing a promotional campaign, transacted in a promotional system of a server, comprising a virtual value system including an interface with a provider of goods or services and a virtual value item manager, and a promotional campaign engine including a requesting module, the method comprising:
receiving at the promotional campaign engine an electronic campaign entry transferred from a mobile computing device of a participant 
(see [0081 ..” Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, balance enquiries [such as entries from mobile devices], (see [0080].. a history of customer trends that spans multiple wireless gift cards may be monitored and analyzed.  For example, after a series of seven purchases across three wireless gift cards where a recipient of the wireless gift cards purchases a latte at a coffee shop between eight and eight thirty in the morning, a merchant may have a trend automatically detected and a promotion or other message may be tied to the trend where, as examples, a user may receive a discount at seven thirty in the morning good towards a latte or a merchant may send a message in response to a balance inquiry that indicates the recipient has sufficient balance for two more lattes).

determining by the promotional campaign engine, if the mobile computing device is selected from a plurality of mobile computing devices associated with plurality of participants to receive a virtual value item based on a campaign rule set included in the promotional campaign engine 
(see [0081]... Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, and balance enquiries, a threshold number of recipients, other properties, or a combination of properties.  For example, a rule may be generated for an upcoming concert associated with a brand of a merchant, where all wireless gift cards for that merchant to be sent to recipients in area codes near the concert may include a particular theme.  As another example, as part of a rule of a merchant a first thousand recipients of a wireless gift card may receive a wireless gift card including a ten percent discount coupon)
communicating with the provider of goods or services to transact redemption of the virtual value item for an associated good or service 
(see [0077].. For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both).
Abifaker does not disclose
if the mobile computing device is selected, communicating by the promotional campaign engine with the virtual value system to request generation of a virtual value item associated with goods or services.
receiving at the virtual value system a communication from the promotional campaign engine a request to generate a virtual value item.  
generating a virtual value item and transferring of the virtual value item to the mobile computing device of the participant.
Sundaresan teaches
if the mobile computing device is selected, communicating by the promotional campaign engine with the virtual value system to request generation of a virtual value item associated with goods or services.
(see Sundaresan virtual value: awards, prizes, rewards etc. via.[0144] and FIGS. 13,14 Special promotions may be incorporated in the games, providing players with much more incentive to play them; players could be given special recognition on eBay, perhaps through various achievements or awards displayed in their user profiles on the website. More tangible rewards could be offered as well, such as giveaways and prizes for high-scoring players)[0184] mobile devices.
receiving at the virtual value system a communication from the promotional campaign engine a request to generate a virtual value item.  
(see Sundaresan which discusses code being used in the game to generate virtual value [points] via..[0095] These variables let our system know that the game has ended and that players X and Y have scored a total of Z points. To obtain this information from the URL, the PHP on the server uses the $_GET associative array. The example code segment illustrated in FIG. 8 shows a simple check on what the game state is and then puts the variables from the "$_GET" array)  
generating a virtual value item and transferring of the virtual value item to the mobile computing device of the participant.
(see Sundaresan virtual value: awards, prizes, rewards etc. via.[0144] and FIGS. 13,14 Special promotions may be incorporated in the games, providing players with much more incentive to play them; players could be given special recognition on eBay, perhaps through various achievements or awards displayed in their user profiles on the website. More tangible rewards could be offered as well, such as giveaways and prizes for high-scoring players)
[0184] users mobile devices.
Therefore, from the teaching of Sundaresan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the virtual value item of Abifaker to include the generation of virtual value as taught by Sundaresan in order to generate virtual value items based on user activities.
Claim 11:
 Abifaker discloses 
if the mobile computing device is selected, generating at least one associative virtual value item profile in a virtual value system communicatively linked to the promotional campaign engine 
(see [0081] .. Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, and balance enquiries, a threshold number of recipients, other properties, or a combination of properties.  For example, a rule may be generated for an upcoming concert associated with a brand of a merchant, where all wireless gift cards for that merchant to be sent to recipients in area codes near the concert may include a particular theme.  As another example, as part of a rule of a merchant a first thousand recipients of a wireless gift card may receive a wireless gift card including a ten percent discount coupon)
Claim 12: 
 Abifaker discloses 
the virtual value item retains stored value and is configured to be utilized in a virtual value transaction through a goods and services system 
(see [0077].. For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both).
Claim 13: 
 Abifaker discloses 
the campaign rule set includes one or more of the following parameters: a quantity of selected virtual value item recipients, a number of entries per participant, a quantity of virtual value items distributed, a type of virtual value items distributed, a total stored value of the virtual value item, a location for redemption of the virtual value item, a time for redemption of the virtual value item, a length of the promotional campaign 
(see [0081] ..Rules for marketing campaigns may be generated by a merchant and processed by a wireless gift card server.  The server may allow for rules to be based upon numerous metrics including time, location, impressions, balance enquiries, a threshold number of recipients, other properties, or a combination of properties.  For example, a rule may be generated for an upcoming concert associated with a brand of a merchant, where all wireless gift cards for that merchant to be sent to recipients in area codes near the concert may include a particular theme.  As another example, as part of a rule of a merchant a first thousand recipients of a wireless gift card may receive a wireless gift card including a ten percent discount coupon)
Claim 14: 
 Abifaker discloses 
storing participant information included in the electronic campaign entry in a participant database, wherein the participant information includes one or more of the following types of information: a mobile phone number, a participant's name, a participant's contact information, and a participant's survey responses 

Claim 15: 
 Abifaker discloses 
the virtual value system is configured to implement a virtual value transaction in which the stored value of the virtual value item is decreased in exchange for at least one of a good and a service 
(see [0077]..For example, when a recipient wants to redeem credit for a wireless gift card, they may present a wireless gift card account number at a merchant storefront (e.g., a physical store, such as a GAP retail store location, or a web site store, such as GAP's web site; e.g., to redeem for goods, services, or both).
Claim 16: 
 Abifaker discloses 
the virtual value item is sent to the mobile computing device of the participant programmatically 

 
Response to Arguments

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Virtual Value based on paragraph [0013] of the Applicant’s Specification states “A virtual value item as used herein may be an electronically-issued and/or electronically maintained value item. A virtual value may be any type of privilege, monetary or non-monetary. For example, a virtual value item may be a stored value card which may include, but is not limited to, a virtual gift card, a virtual loyalty card, a virtual rewards card, a prepaid card, or another suitable virtual card that holds prepaid value. The stored value card may have monetary or other forms of value stored on the virtual card. In another example, a virtual value… Additionally a virtual value item may be delivered to a selected recipient (e.g., a mobile computing device) faster than delivering a physical value item (e.g., plastic gift card, paper voucher, etc.) through a postal carrier, courier, etc..“